DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 October 2020 has been entered.

Status of Claims
Claims 1, 3-12, and 14-23 are pending and under consideration for patentability; claims 1, 5, 7, 9, 12, 14, 16, 18, 20, and 23 have been amended; claims 2, 13, and 24 were previously cancelled.

Response to Arguments
Applicant’s arguments dated 27 October 2020 have been fully considered but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims.
Applicant has amended the independent claims to further recite determining trend data and using the trend data to adjust pacing parameters and/or generate an alert.  Limitations similar to those reciting determining trend data were previously presented in claims 5, 7, and 9, in reference to amended independent claim 1. 
Applicant argues that the Noren reference does not disclose or suggest using trend data to adjust pacing parameters or generate an alert.  The Examiner respectfully disagrees.  As a preliminary matter, the Examiner respectfully directs Applicant to the Thakur reference, which reads on the claimed limitation of “performing one or both of adjusting a pacing parameter setting and generating an alert in response to the determined pre-ejection period, and the determined left ventricular ejection time” (using the language recited in claim 1).  Specifically regarding the use of trend data for “adjusting a pacing parameter setting and generating an alert,” the Examiner respectfully disagrees with Applicant’s argument that “determining trend data is not the same as ‘tracing the outcome’ as purported by the Examiner and merely tracing the outcome of given therapies does not mean that trend data over time is determined” (Applicant’s Arguments, p. 12, emphasis removed for clarity).  Monitoring cardiac function and tracing outcomes over a given time period, by definition, requires measuring values and collecting data at multiple points over that given time period.  Noren clearly states that “the measured values can also be used to control the device 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 12, 14-17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Thakur et al. (US 2015/0343223 A1) in view of Noren et al. (US 2007/0293771 A1).  
Regarding claims 1, 12, and 23, Thakur describes a method, device, and non-transitory computer readable medium for delivering a cardiac pacing therapy ([0047]), comprising: 
delivering the cardiac pacing therapy from a cardiac pacing device ([0045])
sensing a pacing event from a plurality of electrodes of the pacing device ([0047] - [0048], [0056])
sensing an electromechanical signal from an accelerometer of the pacing device ([0048], [0056], an accelerometer is used to sense heart sounds, which are electromechanical signals)
determining a pre-ejection period based on the sensed pacing event and the sensed electromechanical signal ([0080] - [0081]: “the PEP can be measured using one or more physiological signals”)
determining a left ventricular ejection time based on the sensed pacing event and the sensed electromechanical signal ([0080] - [0081])
performing one or both of adjusting a pacing parameter setting and generating an alert in response to the determined pre-ejection period and the determined left ventricular ejection time ([0050], [0058])
Specifically regarding the limitations of determining a pre-ejection period and a left ventricular ejection time based on the sensed pacing event and the sensed electromechanical signal, Thakur describes that an accelerometer is used to sense heart sounds ([0056]).  The accelerometer acts as an electromechanical sensor and the heart sounds are the sensed electromechanical signals.  Thakur also describes that the pre-ejection period is measured based on a sensed pacing event ([0080] - [0081]) and heart sounds ([0079] - [0080]), the heart sounds being the sensed electromechanical signals ([0056]).  Therefore, Thakur describes “determining a pre-ejection period based on the sensed pacing event and the sensed electromechanical signal” as recited.  Further, Thakur describes that a cardiac timing interval can be determined using sensed cardiac electrical activity and a detected heart sound component ([0079]).  Thakur also describes that cardiac timing intervals of interest include the pre-ejection period and the left ventricular ejection time ([0080]).  Therefore, Thakur describes that the pre-ejection period and the left ventricular ejection time, which are both cardiac timing intervals, can be determined using the sensed cardiac electrical activity (“the sensed pacing event” as 
However, to the extent that any combination of different embodiments may be necessary, along with any minor modifications in order to result in one overall method, device, or computer program, the Examiner respectfully submits that such modifications would have been obvious to a person having ordinary skill in the art at the time the invention was filed, as doing so advantageously results in a singular approach to efficiently deliver and monitor cardiac pacing therapy.  
Regarding claims 1, 12, and 23, Thakur does not explicitly disclose determining trend data associated with the pre-ejection period, the left ventricular ejection time and a ratio of the pre-ejection period and the left ventricular ejection time for a plurality of the sensed cardiac events, and using the trend data for performing one or both of adjusting a pacing parameter setting and generating an alert.  However, Noren also describes a method for analyzing cardiac parameters ([0026]), including determining trend data associated with the pre-ejection period, the left ventricular ejection time and a ratio of the pre-ejection period and the left ventricular ejection time for a plurality of the sensed cardiac events ([0026], [0007], the systolic time ratio being the ratio of the pre-ejection period and the left ventricular ejection time), and using the trend data for adjusting a pacing parameter setting ([0014] - [0016]).  As Noren is also directed towards monitoring cardiac parameters and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate monitoring trend data and using the trend data to update pacing parameter 
Regarding claims 3 and 14, Noren further describes
determining a maximum of a rectified derivative of the electromechanical signal within a first time window extending a predetermined time period from the sensed pacing event ([0063], TW1; figure 7; compare to Applicant’s figure 6)
determining a maximum of the electromechanical signal within a second time window extending from a second window start point positioned a predetermined distance from the sensed pacing event ([0063]: TW2), wherein the pre-ejection period is determined in response to a time period extending between the sensed pacing event and the maximum of the rectified derivative of the electromechanical signal ([0063]; figure 7), and the left ventricular ejection time is determined in response to a time period extending between the second window start point and the maximum of the electromechanical signal ([0063]; figure 7)
As Noren is also directed towards monitoring cardiac parameters and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a pre-ejection period and left ventricular ejection time analysis similar to that described by Noren when using the method and device described by Thakur, as doing so advantageously allows the 
Regarding claims 4 and 15, Thakur in view of Noren suggests method of claim 3 and the device of claim 14.  Noren further describes wherein a first window extends approximately 260 ms from the sensed pacing event ([0063]: 250 ms) and a second window start point is positioned approximately 200 ms from the sensed pacing event ([0063]: 200 ms).  Although Noren does not explicitly disclose wherein the second window extends approximately 600 ms from the second window start point, Noren does describe wherein the second window extends approximately 400 ms from the second window start point ([0063]).  Noren also describes wherein the time windows are selected in order to capture the appropriate data in order to derive the pre-ejection period and the left ventricular ejection time ([0029] - [0030]).  Therefore, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to adjust the time windows described by Noren, for example by extending the second time window from 400 ms to 600 ms, as doing so advantageously allows the resulting method to capture the data needed to calculate the PEP and LVET.  The Examiner respectfully submits that such a modification would also be a matter of optimizing a result-effective variable, in this case the time window, via routine experimentation, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.05). 
Regarding claims 5 and 16, Noren describes determining trend data associated with the pre-ejection period, the left ventricular ejection time and a ratio of the pre-ejection period and the left ventricular ejection time for a plurality of the sensed cardiac 
Regarding claims 6 and 17, Noren further describes wherein determining whether the pre-ejection period is increasing comprises determining whether the pre-ejection period increases above a predetermined numerical threshold ([0015]), and wherein determining whether the ratio of the pre-ejection period and the left ventricular ejection time is increasing comprises determining whether the ratio of the pre-ejection . 

Claims 7-10 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Thakur in view of Noren, further in view of Blomqvist et al. (US 2014/0257070 A1).
Regarding claims 7 and 18, Thakur in view of Noren suggests the method of claim 1 and the device of claim 12.  Noren further describes determining trend data associated with the pre-ejection period, the left ventricular ejection time and a ratio of the pre-ejection period and the left ventricular ejection time for a plurality of the sensed cardiac events ([0026], [0007], the systolic time ratio being the ratio of the pre-ejection period and the left ventricular ejection time).  Noren also describes that the ratio of the pre-ejection period and the left ventricular ejection time, referred to as the systolic time interval, is correlated to cardiac contractility, with a higher ratio indicative of impaired contractility ([0007], [0068]).  Mathematically, if the pre-ejection period is increasing, the left ventricular ejection time is decreasing, or the ratio of the pre-ejection period and the left ventricular ejection time is increasing, this indicates impaired contractility, which would require adjusting delivery of the cardiac pacing therapy.  Therefore, by monitoring these parameters and controlling the device stimulation therapy in a closed-loop manner ([0014]), the Examiner respectfully submits that Noren suggests the claimed limitations of determining whether the pre-ejection period is increasing, determining whether the left ventricular ejection time is decreasing, and determining whether the ratio of the pre-ejection period and the left ventricular ejection time is increasing.  As Noren is also directed towards monitoring cardiac parameters and is in a similar field of 
Thakur in view of Noren, therefore, suggest the claim method and device with the exception of not explicitly disclosing 
determining whether heart failure is indicated in response to determining at least two of the pre-ejection period determined to be increasing, the left ventricular ejection time determined to be decreasing, and the ratio of the pre-ejection period and the left ventricular ejection time determined to be increasing
generating an alert in response to heart failure being indicated
However, Blomqvist also describes a method for analyzing cardiac parameters ([0025] - [0026]), including determining whether heart failure is indicated in response to determining the pre-ejection period is increasing, the left ventricular ejection time is decreasing, and/or the ratio of the pre-ejection period and the left ventricular ejection time is increasing ([0087] - [0088]).  Blomqvist further describes generating an alert in response to heart failure being indicated ([0105]).  As Blomqvist is also directed towards monitoring cardiac parameters and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a heart failure analysis and alert similar to that described by Blomqvist when using the method described by Thakur and Noren, as doing so advantageously allows 
Regarding claims 8 and 19, Thakur in view of Noren and Blomqvist suggests the method of claim 7 and the device of claim 18.  Noren further describes wherein determining whether the pre-ejection period is increasing comprises determining whether the pre-ejection period increases above a predetermined numerical threshold ([0015]), wherein determining whether the left ventricular ejection time is decreasing comprises determining whether the left ventricular ejection time decreases above a predetermined numerical threshold ([0015]), and wherein determining whether the ratio of the pre-ejection period and the left ventricular ejection time is increasing comprises determining whether the ratio of the pre-ejection period and the left ventricular ejection time increases above a predetermined numerical threshold ([0015]).  
Regarding claims 9 and 20, Thakur in view or Noren suggests the method of claim 1 and the device of claim 12.  Noren further describes  
determining whether the pre-ejection period is increasing ([0007], [0068], please see above discussion of claim 7)
determining whether the left ventricular ejection time is decreasing ([0007], [0068], please see above discussion of claim 7)
determining whether the ratio of the pre-ejection period and the left ventricular ejection time is increasing ([0007], [0068], please see above discussion of claim 7)
adjusting delivery of the cardiac pacing therapy in response to one of determining the pre-ejection period is increasing and determining the ratio of 
Blomqvist describes
determining whether heart failure is indicated in response to determining the pre-ejection period is increasing, the left ventricular ejection time is decreasing, and/or the ratio of the pre-ejection period and the left ventricular ejection is increasing ([0087] - [0088])
generating an alert in response to heart failure being indicated ([0105])
Regarding claims 10 and 21, Thakur in view of Noren and Blomqvist suggests the method of claim 8 and the device of claim 20.  Noren further describes wherein determining whether the pre-ejection period is increasing comprises determining whether the pre-ejection period increases above a predetermined numerical threshold ([0015]), wherein determining whether the left ventricular ejection time is decreasing comprises determining whether the left ventricular ejection time decreases above a predetermined numerical threshold ([0015]), and wherein determining whether the ratio of the pre-ejection period and the left ventricular ejection time is increasing comprises determining whether the ratio of the pre-ejection period and the left ventricular ejection time increases above a predetermined numerical threshold ([0015]).  

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Thakur in view of Noren, further in view of Yu et al. (US 2017/0021175 A1). 
Regarding claims 11 and 22, Thakur in view of Noren suggests the method of claim 1 and the device of claim 22, including wherein the cardiac pacing device 


Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by 

/Ankit D Tejani/
Primary Examiner, Art Unit 3792